DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 2013-09-17 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
3.	Claims 1-16 and 19 are allowed
Reason for Allowance
4.	The following is an examiner’s statement of reasons for allowance: 
In combination with other limitations of the claims. The cited prior arts fail to teach “A magnetic relaxometry measurement apparatus, comprising: a magnetizing system configured to supply a magnetic field having a first magnitude during a first time period and a second magnitude during a second time period, where the first time period is long enough to magnetize particles in the sample and the second time period is longer than the time required for Brownian motion of magnetic particles that are not bound to the sample to randomize the net magnetic field of such particles; a sensor system configured to, after the first time period, detect magnetic fields representative of the magnetization of particles that are bound to the sample 

The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include the above limitations.  Although the IDS filed 09/21/2019 and the searches attached disclose Nieminen (U.S. Publication 20140084925) discloses System and method for prepolarizing magnetic resonance- or relaxation-based measurements teaches an imaging device is placed in a magnetically shielded room for producing the main magnetic field, utilizing coils or permanent magnets the main field is vertical, a prepolarizing coil positioned in the main field, producing a vertical field much stronger than the main field. The prepolarizing coil is situated around or near the target area. Around the prepolarizing coil, there is the shielding coil connected in series with the prepolarizing coil so that the current in the shielding coil reduces the induced eddy currents or magnetization, by being in phase with the current in prepolarizing coil, the directions of currents in the coils are typically opposite, field-cancelling. 

    PNG
    media_image1.png
    485
    647
    media_image1.png
    Greyscale

Terada (U.S. Publication 20110213510) discloses a gradient coil and magnetic resonance imaging device teaches a magnetic resonance imaging device a magnet device to generate a homogeneous static magnetic field in an imaging region into which a target body is inserted in a status in which the target body is kept lying on a bed to provide positional information in the imaging region, a gradient coil device to generate in pulsate state a gradient magnetic field with a partial gradient slope in a magnetic field intensity, an RF coil to irradiate the target body with a high frequency pulse, a receiving coil to receive a magnetic resonance signal from the target body, and a computer system configured to process the magnetic resonance signal to display the tomographic image, the tomographic image showing physical and chemical characteristics of the target body using a nuclear magnetic resonance phenomenon generated when the target 

    PNG
    media_image2.png
    648
    847
    media_image2.png
    Greyscale

However, both Nieminen and Terada do not disclose the above allowable subject matters. 



Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAQI NASIR/
Examiner, Art Unit 2858

/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858